Citation Nr: 1535619	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  10-34 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for retained shrapnel in the left eye.

2.  Entitlement to service connection for benign prostrate hypertrophy.

3.  Entitlement to service connection for urinary incontinence, to include as secondary to benign prostrate hypertrophy.

4.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus and/or due to herbicide exposure.

5.  Entitlement to service connection for rheumatoid arthritis of the hands, wrists, shoulders, and ankles, to include as due to herbicide exposure.  

6.  Entitlement to an initial rating in excess of 10 percent for diabetes mellitus.

7.  Entitlement to an initial rating in excess of 10 percent for coronary artery disease.
REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to June 1968 and is in receipt of the Purple Heart, in addition to other medals.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The RO in Houston, Texas, certified the appeal to the Board.  In February 2012, the Veteran waived RO consideration of any additional evidence received since the July 2010 statement of the case.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing system.  The Virtual VA electronic folder contains VA treatment records dated from January 2005 to October 2012, and a copy of a May 2010 VA eye examination.  Any future consideration of this Veteran's case must take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.



REMAND

First, a remand is required to obtain outstanding private treatment records.  In June 2013, the Veteran submitted authorization for VA to obtain private treatment records from Drs. I.T. and R.V.  He indicated that he had received recent treatment for heart disease and diabetes mellitus.  Currently, the claims file includes records from Dr. I.T. dated from December 2001 to November 2007, and records from Dr. R.V. dated from dated from November 2005 to December 2007.  On remand, any outstanding and relevant treatment records should be obtained from these physicians.  See 38 C.F.R. § 3.159(c)(1) (2015).

Second, a remand is required to obtain outstanding VA treatment records.  The electronic folder in VBMS includes VA treatment records from South Texas Veterans Health Care System dated from January 2002 to August 2005, from January 2008 to July 2008, and from December 2009 to August 2010.  The electronic folder in Virtual VA includes treatment records dated from January 2005 to October 2012; however, these records only pertain to treatment for the Veteran's eyes.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See 38 C.F.R. § 3.159(c)(2) (2015); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, a remand is required to obtain outstanding records of VA treatment. 

Third, a remand is required to obtain a VA examination for hypertension.  The Veteran's service records indicate that he served in the Republic of Vietnam during the Vietnam era.  Therefore, it is presumed that he was exposed to herbicides, including Agent Orange.  The National Academy of Sciences' (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 concluded that there is limited or suggestive evidence of an association between exposure to Agent Orange and hypertension.  Accordingly, the Board finds that the AOJ should obtain an opinion to determine if the Veteran's hypertension is related to his exposure to herbicides during active duty.  See 38 C.F.R. § 3.303(d) (2015); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

Fourth, a remand is required to obtain additional VA examinations for diabetes mellitus and coronary artery disease.  VA examinations were last conducted in August 2008, over 7 years ago.  The Veteran has alleged a worsening of symptoms related to both disabilities since that time.  Therefore, on remand, the Board finds that additional VA examinations would be helpful in ascertaining the current severity and manifestations of the Veteran's service-connected diabetes mellitus and coronary artery disease.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran provide the names and addresses of any and all health care providers who provided treatment for his left eye, hypertension, benign prostate hypertrophy, urinary incontinence, rheumatoid arthritis, diabetes mellitus, and coronary artery disease, to include Drs. I.T. and R.V.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  This should include records from Dr. I.T. dated since November 2007 and records from Dr. R.V. since December 2007 (see June 2013 authorization).  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  Contact the appropriate VA Medical Center, to include the South Texas Veterans Health Care System, and obtain and associate with the claims file all outstanding records of treatment, to include records dated from August 2005 to January 2008, from July 2008 to December 2009, and since August 2010.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

3.  After obtaining any identified and outstanding records, schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension.  The claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  All opinions must take into account the Veteran's own history and contentions.

The examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension is related to his military service, including herbicide exposure therein (notwithstanding the fact that it may not be a presumed association).  The examiner must address the NAS Institute of Medicine's Veterans and Agent Orange: Update 2010 (2010 Update), which concluded that there was limited or suggestive evidence of an association between exposure to Agent Orange and hypertension.

The examiner should also state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension was caused by or permanently aggravated by his diabetes mellitus.

4.  After obtaining any identified and outstanding records, provide the Veteran a VA examination to ascertain the current severity, and manifestations of his service-connected diabetes mellitus.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  

The examiner must describe the Veteran's symptoms and note the functional impairment of the Veteran's service-connected diabetes mellitus.  The appropriate Disability Benefit Questionnaire (DBQ) should be utilized.

5.  After obtaining any identified and outstanding records, provide the Veteran a VA examination to ascertain the current severity, and manifestations of his service-connected coronary artery disease.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  

The examiner must describe the Veteran's symptoms and note the functional impairment of the Veteran's service-connected coronary artery disease.  The appropriate Disability Benefit Questionnaire (DBQ) should be utilized.

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

8.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




